Citation Nr: 0829371	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-06 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1961 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which denied service connection for 
bilateral hearing loss and tinnitus.

In December 2005, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In August 2008, the veteran's accredited representative 
waived RO consideration of his additional evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate hearing loss 
was manifest during active service or developed as a result 
of an established event, injury, or disease during active 
service.

3.  The evidence of record does not demonstrate tinnitus was 
manifest during active service or developed as a result of an 
established event, injury, or disease during active service.




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, nor may service incurrence of a sensorineural 
hearing loss be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in May 2004 and November 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  
During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in November 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system 
(sensorineural hearing loss), become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Hearing Loss and Tinnitus

Prior to a recitation of the evidence in this case, it should 
be noted that before November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  
Therefore, in order to facilitate data comparison, the ASA 
standards (in parentheses) noted on the induction physical 
examination have been converted to ISO-ANSI standards.

The veteran's DD Form 214 reflects that the veteran primary 
specialty in service was equivalent to that of a clerk.  
Audiometry testing during the induction physical examination 
dated in July 1961 yielded the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
(5) 20
(0) 10
(5) 15
(0) 10
(10) 15
LEFT
(5) 20
(5) 15
(0) 10
(0) 10
(10) 15

The veteran received a service physical in May 1965 in which 
it was noted that he had normal ears and results of 15/15 for 
whispered voice testing.  On whispered voice testing at 
separation in July 1965 was 15/15 and the examiner noted 
normal ears evaluation.  No comments were made concerning 
tinnitus.

Private medical records dated in 1997 reflect complaints of 
decreased hearing and hearing loss.

A VA audiometry note from November 2004 indicates that the 
veteran had ringing in his ears.  The examiner said that the 
veteran's hearing was within normal limits through 2000 Hertz 
with a sensoneural hearing loss in the higher frequencies.

During his December 2005 hearing before the undersigned, the 
veteran maintained that his current hearing loss and tinnitus 
were related to in service acoustic trauma.  In this regard, 
the veteran maintained that while aboard the U.S.S. CANBERRA 
he was a yeoman assigned to weapons control.  His noise 
exposure came from assisting in firing drills where he stood 
beside 8-inch gun turrets and from use of a cable firing gun 
to highline supplies or sick crewmembers between ships, all 
without the use of hearing protection.  He was instructed to 
open his mouth to absorb the noise.  The veteran reported a 
continuity of hearing problems and tinnitus since service.



On VA audiological evaluation in March 2006, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
35
65
75
LEFT
25
20
25
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.

On VA audiological evaluation in February 2007, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
30
65
75
LEFT
25
20
30
65
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.

The examiner noted that the veteran worked as a groundskeeper 
and operated a riding lawn mower from 1971 to 1977.  During 
that time, it was noted that the veteran did not use hearing 
protection.  From 1990 to 2006, the veteran worked as a 
janitor and was required to wear hearing protection.  The 
examiner also noted that the veteran enjoyed using a boat 
with an outboard motor.  Bilateral tinnitus was reported.  
After reviewing the claims file and interviewing the veteran, 
the examiner discussed the evidence and cited a medical study 
that suggested that it was highly unlikely that noise-induced 
hearing loss has a delayed or could be progressive or 
cumulative.  The audiologist then opined that the veteran's 
bilateral hearing loss and tinnitus were less likely than not 
due to his history of military noise exposure or any event 
during military service.

Statements from W.S.T. and E.M.M. received in August 2008 
state that the veteran was exposed to noise from big guns 
while he was on active duty.  They reveal that the veteran 
complained of ringing in his ears from the time he returned 
home from active duty.

Based upon the evidence of record, the Board finds the 
veteran's hearing loss and tinnitus were not incurred as a 
result of an established event, injury, or disease during 
active service.  In this matter, the Board finds the opinion 
of the February 2007 VA examiner persuasive.  The examiner 
reviewed the claims file and made specific reference to 
events in the veteran's service treatment records.  He 
performed all necessary tests and provided adequate reasons 
and bases for his opinion.  He opined that the veteran's 
current hearing loss and tinnitus is not due to his time in 
the military.  Without competent medical evidence that 
provides a link between the veteran's currently demonstrated 
hearing loss and tinnitus and the veteran's active duty 
service, service connection cannot be established.

The Board also notes that according to the evidence of 
record, the veteran's first recorded complaints of hearing 
loss were in 1997-nearly 32 years after he left active duty.  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
may be considered evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this 
case, the Board finds that the passage of nearly 32 years 
between active duty and the veteran's complaints of hearing 
loss and tinnitus weighs against the veteran's claim.

The Board has considered whether service connection for 
hearing loss could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced hearing loss to a compensable level within a year 
after his discharge from active duty.  Therefore, service 
connection for hearing loss cannot be established on a 
presumptive basis.

The Board has also carefully considered the veteran's own 
statements and the statements of E.M.M. and W.S.T. regarding 
his symptoms.  Lay persons can attest to factual matters of 
which they have first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran, E.M.M., and W.S.T. as lay persons have not been 
shown to be capable of making medical conclusions, thus, 
their statements regarding causation and diagnosis are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran, E.M.M., and W.S.T. are 
competent to report what comes to them through their senses, 
they do not have medical expertise.  See Layno v. Brown, 6 
Vet. App. 465 (1994). Therefore, they cannot provide a 
competent opinion regarding diagnosis and causation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


